Exhibit 10.4

 

May 9, 2008

 

Ms. Laura Masse

48 Warwick Road

Bronxville, New York  10708

 

Re:                               Employment Agreement Amendment

 

Dear Ms. Masse:

 

This will confirm our agreement to further amend your employment agreement with
Crown Media Holdings, Inc. (“Crown”) dated August 8, 2006, as amended on
February 6, 2007 (the “Agreement”), as follows:

 

1.                                                                                     
The term of the Agreement and your employment by Crown as set out in Paragraph 2
of the Agreement, is extended for two additional years, until August 8, 2010,
unless otherwise terminated in accordance with the terms of the Agreement.

 

2.                                                                                     
Effective February 25, 2009, your base salary as set forth in Paragraph
3(a) shall be Four Hundred Forty Five Thousand Dollars ($445,000.00) per year. 
On February 25, 2010, Employer shall consider additional salary increases at its
discretion based on your performance, provided, however, that the minimum
increase shall be no less than 3%.

 

Except as amended herein, all other terms of the Agreement will remain in full
force and effect.

 

 

 

Very truly yours,

 

Crown Media Holdings, Inc.

 

 

 

 

 

By:

/s/HENRY SCHLEIFF

 

 

Henry Schleiff, President &

 

 

Chief Executive Officer

 

Agreed and Accepted:

 

 

/s/ LAURA MASSE

 

 

Laura Masse

 

 

--------------------------------------------------------------------------------